Citation Nr: 1826641	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-44 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disability. 

2.  Entitlement to service connection for a left wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from February 1987 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's request to reopen her claim for entitlement to service connection for a left wrist disability.  Jurisdiction of the Veteran's appeal is with the RO in Chicago, Illinois.  The Board notes that the Veteran also has a pending appeal regarding her service-connected posttraumatic stress disorder rating, however, at this time, that appeal has not been certified to the Board and therefore, the Board does not have jurisdiction over that issue. 

In March 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017), as granted during the Veteran's March 2018 videoconference hearing by the undersigned Veterans Law Judge.  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a left wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A September 2005 rating decision denied the Veteran's claim for entitlement to service connection for a left wrist disability, among other things.  The Veteran did not appeal that decision and it became final. 

2.  The additional evidence submitted since the September 2005 rating decision is new and material as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied the Veteran's claim for entitlement to service connection for a left wrist disability is final.  38 U.S.C. §§ 7104, 7015(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left wrist disability.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as discussed below, the Board is reopening the Veteran's claim for entitlement to service connection for left wrist disability and remanding the issue back to the AOJ, no further discussion of the statutory duty to notify the Veteran and to assist her in the development of this claim is necessary.




II.  New and Material Evidence

The Veteran's claims for entitlement to service connection for a left wrist disability was originally denied in September 2005, was not appealed, and subsequently became final.  38 U.S.C. §§ 7104, 7105.

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, under 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id at 1369. 

If it is determined that new and material has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  

At the time of the September 2005 rating decision which denied the Veteran's claim for entitlement to service connection for a left wrist disability, the competent evidence of record included the Veteran's service treatment records and post-service treatment records from her discharge from active duty until September 2005.  The Veteran's claim was denied on the basis that the Veteran's service treatment records were absent of any evidence indicating that the Veteran received treatment for a left wrist disability while on active duty and therefore, her disability did not have its onset in service.  See, September 2005 rating decision. 

The Board finds that new and material evidence has been submitted since the September 2005 rating decision.  Specifically, the newly submitted evidence includes the sworn testimony from the Veteran indicating that she did not seek treatment for her left wrist disability while in-service because she was more concerned about the injury to her right wrist, which occurred during the same incident.  Additionally, the Veteran stated that she self-treated the pain in her left wrist with over the counter medication.  See, March 2018 hearing transcript.  Additional evidence submitted since the September 2005 rating decision also includes substantial post-service treatment records, including a notation from an Occupational Therapy session in April 2012 where the Veteran was noted to have left carpal tunnel syndrome, grade 3, in her left wrist.  See, post-service treatment record dated April 2012. 

The Board finds that the sworn testimony and post-service treatment records are new in that they were not of record at the time of the previous denial in September 2005.  They are material in that they speak directly to the Veteran's claim for service connection for a left wrist disability.  Furthermore, when considered with the previous evidence of record, they could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or  through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for left wrist disability is reopened.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a left wrist disability, and the claim is reopened.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claim may be fully adjudicated on the merits. 

To date, the Board notes that the Veteran has not had a VA examination in connection with her claim for entitlement to service connection for a left wrist disability.  At her March 2018 hearing, the Veteran testified under oath that her left wrist was injured at the same time her right wrist was injured, but she only sought treatment for her right wrist at the time of the injury because the pain was worse in on the right.  She further stated that she self-treated her left wrist injury with over the counter medication.  As noted in April 2012, the Veteran has a diagnosis of left carpal tunnel syndrome, grade 3.  As the Board finds that the evidence of record does not contain sufficient competent medical evidence to determine if the Veteran's current left carpal tunnel syndrome is either caused or related to the Veteran's active duty service, an examination is warranted to determine the nature and etiology any the Veteran's left wrist disability.  38 C.F.R. § 3.159(c)(4)(2017); McLendon v. Nicholson 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any outstanding VA treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding treatment records have been received, schedule the Veteran for a medical examination with the appropriate medical personnel.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinion: 

Whether the Veteran's left wrist carpal tunnel syndrome is either caused or related to the Veteran's active duty service, and specifically, the documented in-service injury to her right wrist. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and her lay statements regarding the onset of her left wrist pain must be considered and discussed in the formulation of the requested opinion.  If her reports are discounted, the examiner should provide an explanation for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


